         Case 1:18-cv-00378-APM Document 44 Filed 02/08/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                      )
FATMA MAROUF AND BRYN ESPLIN,                         )
a married couple; and                                 )
NATIONAL LGBT BAR ASSOCIATION,                        )
a non-profit membership organization                  )
                                                      )
                       Plaintiffs,                    )
                                                      )
               v.                                     ) Case No. 1:18-cv-378 (APM)
                                                      )
ALEX AZAR, in his official capacity as                )
Secretary of the UNITED STATES                        )
DEPARTMENT OF HEALTH AND HUMAN                        )
SERVICES, et al.,                                     )
                                                      )
                       Defendants.                    )
                                                      )

                                     JOINT STATUS REPORT

       Counsel for Plaintiffs Fatma Marouf, Bryn Esplin, and National LGBT Bar Association

(“Plaintiffs”); counsel for Defendants United States Department of Health and Human Services

(“HHS”), Administration for Children and Families (“ACF”), Office of Refugee Resettlement

(“ORR”), Alex Azar, in his official capacity as Secretary of HHS, Lynn Johnson, in her official

capacity as Assistant Secretary for ACF, and Jonathan Hayes, in his official capacity as Acting

Director of ORR (collectively the “Federal Defendants”); and counsel for United States

Conference of Catholic Bishops (“USCCB”) respectfully submit this Joint Status Report.

       Since the parties’ last Joint Status Report, ECF No. 38, and after appropriations were

restored to the Department of Justice, counsel for all parties conferred on February 4 and 6, 2019,

with respect to a potential settlement of this litigation. The parties agree that the discussions have

been in good faith, but the parties are unable to reach an agreement at this time. The parties’

respective positions on how to proceed are set forth below:
          Case 1:18-cv-00378-APM Document 44 Filed 02/08/19 Page 2 of 8



I.      Federal Defendants’ Position.

        Federal Defendants respectfully request that the Court continue to hold the motions to

dismiss for a further 60 days to permit Federal Defendants to continue their efforts to establish an

alternative provider in the Dallas-Fort Worth area of Texas, which may resolve individual

Plaintiffs’ claims.

        As previously raised at the hearing on Defendants’ motion to dismiss, the Government has

identified a potential supplemental grantee to provide long-term foster care in the UAC program

in the Dallas-Fort Worth area. That potential supplemental grantee, Lutheran Immigration and

Refugee Service (“LIRS”), is a longstanding partner of ORR in providing high quality services

under both the UAC and URM programs, but it does not currently provide long-term foster care

services through sub-grantees in either program in Dallas-Fort Worth. LIRS has informed the

Government that it is willing to provide services in the Dallas-Fort Worth area if it can locate a

licensed child-placing agency with which to partner (in the same way that USCCB has partnered

with Catholic Charities of Fort Worth). LIRS also has informed the Government that it does not

have any objection to working with same sex couples as foster parents.

        Because LIRS does not currently provide long-term foster care under these programs in the

Dallas-Fort Worth area, it does not currently have a partner and is engaged in efforts to establish

one. LIRS previously informed the Government that it was in discussions with a potential partner

child-placing agency but, after the motion to dismiss hearing, the Government learned that that

option would not come to fruition this Federal fiscal year.        LIRS has since informed the

Government that it is currently engaged in discussions with three licensed child-placing agencies

that could serve as a partner to LIRS in providing long-term foster care in the UAC program in

Dallas-Fort Worth. Such discussions involve evaluating the capacity and expertise of the potential
         Case 1:18-cv-00378-APM Document 44 Filed 02/08/19 Page 3 of 8



partners to ensure that they are capable of providing the quality services to unaccompanied youth

that is expected by ORR and required under relevant laws and grant agreements. If LIRS is able

to reach agreement with such a partner, LIRS has represented that it will apply for supplemental

funding under its current grant with ORR to provide such long-term foster care services under the

UAC program. Although the Government cannot prejudge any grant application, ORR remains

open to considering such an application.

       With respect to the URM program, LIRS has represented that it is willing to explore with

ORR the possibility of serving as a supplemental replacement designee in the State of Texas for

the URM program, providing foster care to unaccompanied refugee minors through the same

potential provider in Dallas-Fort Worth. ORR is also open to exploring this option. Such a process

could only begin after LIRS has identified a partner service provider in Dallas-Fort Worth.

       As explained above, Federal Defendants’ efforts to establish an alternative provider in

Dallas-Fort Worth are necessarily reliant upon the voluntary involvement of third party service

providers like LIRS and any licensed child-placing agency with which LIRS partners. Because of

the involvement of third parties, Federal Defendants are unable to forecast the outcome of this

process or estimate how long it will take. But Federal Defendants are committed to pursuing this

scenario and hope to have more information for the Court on their progress in 60 days.

       Federal Defendants believe that the introduction of LIRS as an alternative service provider

under the UAC program will likely resolve individual Plaintiffs’ claims that are premised on an

alleged denial of opportunity to serve as foster parents to unaccompanied youth, by creating such

an opportunity. Accordingly, although Federal Defendants continue to believe that the arguments

raised in their pending motion to dismiss warrant dismissal of the complaint in full, they
         Case 1:18-cv-00378-APM Document 44 Filed 02/08/19 Page 4 of 8



respectfully propose that the Court continue to hold the motions to dismiss for a further 60 days to

permit additional time for the facts to develop concerning a potential alternative provider.

       Holding the motions is particularly warranted because, as explained above, Federal

Defendants are necessarily reliant upon the voluntary involvement of third party service providers

like LIRS to provide the opportunity individual Plaintiffs allegedly seek; Federal Defendants do

not have legal authority to directly serve as a child-placing agency under Texas law. Thus, even

if this case were to proceed to the merits and the individual Plaintiffs were to prevail, they could

not obtain any more relief than what Federal Defendants are currently trying to provide, i.e., an

alternative provider in Dallas-Fort Worth that will allow them an opportunity to become foster

parents to unaccompanied youth. 1 If plaintiffs were to obtain an order prohibiting HHS from

working with USCCB in Texas (unless USCCB adopted policies it refuses to adopt), the result

would not be to make foster services available to the plaintiffs but to deprive the children and all

other prospective parents from having this foster care process available in Dallas-Fort Worth.

Thus, Federal Defendants’ ongoing efforts with LIRS represent the best current means to create

the opportunity individual Plaintiffs allegedly seek. Indeed, in the URM program, LIRS is the

only other national resettlement agency that is designated by the State Department to resettle

unaccompanied refugee minors and it is not possible under the structure of the program for ORR

to provide URM services through an agency not so designated by the State Department. The State

Department provides unaccompanied refugee minor referrals to USCCB and LIRS for URM

placement and placement decisions are made by USCCB or LIRS. A URM program not affiliated




1
  Notwithstanding their efforts here, Federal Defendants maintain that the Court lacks any legal
basis to order them to attempt to work with LIRS or any other particular provider, or to fund a
foster care program in Texas for UACs or URMs. If the Court does not dismiss this case entirely
for lack of jurisdiction, Federal Defendants anticipate arguing that Plaintiffs’ claims fail.
           Case 1:18-cv-00378-APM Document 44 Filed 02/08/19 Page 5 of 8



with either USCCB or LIRS would not be able to resettle unaccompanied refugee minors through

the U.S. Refugee Admissions Program.

       Federal Defendants propose that they file a status report by April 9, 2019 to provide the

Court with an update on these issues.

II.    USCCB’s Position.

       For the reasons expressed by the Federal Defendants, USCCB likewise respectfully

requests that the Court continue to hold the motions to dismiss for a further 60 days to allow the

government to continue its effort to establish an alternative provider in the Dallas-Fort Worth area

of Texas. As the existence of an additional provider would resolve Plaintiffs’ asserted injuries—

or, at the least, make a material difference to the Article III standing analysis—such an abeyance

would further interests of judicial efficiency by helping to ensure that the Court does not render an

opinion on the basis of circumstances that are soon likely to change.

       Alternatively, USCCB respectfully requests that the Court set a status conference to allow

the parties to further address the impact of the Federal Defendants’ actions on the pending motions

and the status of these proceedings.

III.   Plaintiffs’ Position.

       Because the parties agree that, despite their good-faith discussions, they are unable to reach

an agreement at this time, Plaintiffs seek to continue to prosecute their case

expeditiously. Plaintiffs, therefore, do not agree with Defendants’ positions and respectfully

request that the Court proceed to rule on the pending motions and otherwise allow the case to

proceed.

       Plaintiffs in good faith and early in the process provided Defendants with guiding

principles to inform the parties’ consideration of any resolution. Plaintiffs also offered practical
          Case 1:18-cv-00378-APM Document 44 Filed 02/08/19 Page 6 of 8



suggestions for alternative ways in which Federal Defendants could ensure seamless and equitable

consideration of applications from prospective foster parents in the region, and placement

decisions that put children’s best interests above all other considerations. However, the parties

could not reach agreement on either these principles or these practical suggestions.

       Additionally, an alternative service provider has not been identified to serve as a subgrantee

for LIRS under the Unaccompanied Refugee Minor (URM) and Unaccompanied Alien Children

(UAC) programs in the region that does not discriminate based on its religious beliefs. Although

Federal Defendants represent that they have had discussions with LIRS about identifying a

subgrantee in the region, and that LIRS is in exploratory discussions itself with three child-placing

agencies, Federal Defendants cannot provide any reasonable assurance as to how long such an

exploration will take, not to mention the fact that the government is currently focused only on

UAC programs and Plaintiffs’ claims seek consideration under both programs.

       Moreover, it is Plaintiffs’ position that identification of such a provider, without ensuring:

a) a nondiscriminatory application process common to all applicants absent stigmatizing

exclusions; and b) placement decisions for children in federal child welfare programs prioritize

child welfare considerations by considering all eligible homes without regard to the religious

exclusions of grantees, would be insufficient on its own to resolve either the individual Plaintiffs’

claims under the equal protection and due process guarantees and the Establishment Clause, or all

Plaintiffs’ claims as taxpayers under the Establishment Clause. Because of the disagreement

among the parties, Plaintiffs submit that this Court’s guidance in the form of a decision on the

respective motions to dismiss, and, if applicable, a period of discovery, are crucial to resolving this

case. Plaintiffs remain open to discussions with opposing parties with respect to settlement,

subject to the principles above, as the case proceeds, of course. Given that Plaintiffs first notified
         Case 1:18-cv-00378-APM Document 44 Filed 02/08/19 Page 7 of 8



Federal Defendants on or about February 22, 2017, that they had been excluded from participating

in the federal foster care programs at issue, and almost two years have elapsed since then, Plaintiffs

respectfully request that the case move forward without further delay.



Dated: February 8, 2019                        Respectfully submitted,

 JOSEPH H. HUNT                                     HOGAN LOVELLS US LLP
 Assistant Attorney General
                                             By: /s/ Kenneth Y. Choe
 MICHELLE BENNETT                            Kenneth Y. Choe (pro hac vice)
 Assistant Branch Director                   Jessica L. Ellsworth (DC Bar No. #484170)
                                             Jennifer A. Fleury (DC Bar No. #187503)
 /s/ James Powers                            James A. Huang (pro hac vice)
 JAMES R. POWERS (TX Bar No. 24092989) HOGAN LOVELLS US LLP
 Trial Attorney, Federal Programs Branch     555 Thirteenth Street, N.W.
 U.S. Department of Justice,                 Washington, D.C. 20004-1109
 Civil Division                              Telephone: (202) 637-5600
 1100 L Street, NW, Room 11218               Facsimile: (202) 637-5910
 Washington, DC 20005                        jessica.ellsworth@hoganlovells.com
 Telephone: (202) 353-0543                   ken.choe@hoganlovells.com
 james.r.powers@usdoj.gov                    jennifer.fleury@hoganlovells.com
                                             james.huang@hoganlovells.com
 Counsel for Federal Defendants
                                             Alali Dagogo-Jack (pro hac vice)
 /s/ David T. Raimer                         HOGAN LOVELLS US LLP
 David T. Raimer (DC Bar No. #994558)        3 Embarcadero Center, Suite 1500
 Anthony J. Dick (DC Bar No. #1015585)       San Francisco, California 94111
 JONES DAY                                   Telephone: (415) 374-2338
 51 Louisiana Ave. NW                        Facsimile: (415) 374-2499
 Washington, DC, 20001-2113                  alali.dagogo-jack@hoganlovells.com
 Telephone: (202) 879-3939
 Facsimile: (202) 626-1700                   Camilla B. Taylor (pro hac vice)
 dtraimer@jonesday.com                       Jamie A. Gliksberg (pro hac vice)
 ajdick@jonesday.com                         LAMBDA LEGAL DEFENSE AND
                                             EDUCATION FUND, INC.
 Leon F. DeJulius, Jr. (pro hac vice)        105 West Adams, 26th Floor
 John D. Goetz (pro hac vice)                Chicago, IL 60603-6208
 JONES DAY                                   Telephone: (312) 663-4413
 500 Grant Street, Suite 4500 Pittsburgh, PA ctaylor@lambdalegal.org
 15219-2514                                  jgliksberg@lambdalegal.org
 Telephone: (412) 391-3939
 Facsimile: (412) 394-7959
       Case 1:18-cv-00378-APM Document 44 Filed 02/08/19 Page 8 of 8



lfdejulius@jonesday.com
jdgoetz@jonesday.com                    Kenneth D. Upton, Jr.* (pro hac vice)
                                        AMERICANS UNITED FOR
Counsel for Defendant United     States SEPARATION OF CHURCH AND
Conference of Catholic Bishops          STATE
                                        1310 L Street NW, Suite 200
                                        Washington, D.C. 20005
                                        Telephone: (202) 466-3234
                                        Facsimile: 202-898-0958
                                        upton@au.org
                                        * Licensed in Texas and Oklahoma only.
                                        Supervised by Richard B. Katskee, a member
                                        of the D.C. Bar.

                                        Counsel for Plaintiffs
